

 


Exhibit 10-k
 




 


ADMINISTRATIVE PLAN
 
Effective November 1, 2009
 




 
The benefits under this Plan are offered by AT&T Inc. (“AT&T”) to persons who
have been identified by AT&T as executive officers under Rule 3b-7 of the
Securities Exchange Act of 1934 (“Executive Officers”).
 
Administration of Plan.  The Plan or the benefits hereunder may be modified or
terminated by the Human Resources Committee in its sole discretion at any time.
 
Except to the extent otherwise provided herein, the Vice President responsible
for Human Resources (or the successor to such position) shall be the
Administrator of the Plan and will administer the Plan, interpret, construe and
apply its provisions in accordance with its terms.  The Administrator, in his or
her sole discretion, may establish, adopt or revise rules, as he or she may deem
necessary or advisable for the administration of the Plan, including the
allocation or limitation of benefits.
 
The Administrator may adopt another plan, not to exceed the benefits included
herein, for the benefit of such other employees or former employees of Employers
as the Administrator may determine in his or her sole discretion, on such terms
and conditions as the Administrator shall determine.  The Administrator may,
from time to time, revise the plan solely to increase the financial limits on
benefits, not to exceed the corresponding proportional increase in the consumer
price index from January 1, 2003, through the date of change.
 
All decisions of the Administrator shall be final and binding unless the Board
of Directors or its delegate should determine otherwise.
 
No Employment Rights.  Nothing herein shall constitute a contract of continuing
employment or in any manner obligate AT&T or any Executive Officer to continue
the employment relationship of, or obligate an Executive Officer to continue in
the service of AT&T or any Affiliate.
 
Non-Transferability.  No recipient of benefits under this Plan nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey any of the
benefits hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable.
 
Notice.  Any notice required or permitted to be given to the Administrator under
the Plan shall be sufficient if in writing and hand delivered, or sent by
certified mail, to the principal office of AT&T, directed to the attention of
the Senior Executive Vice President-Human Resources.  Any notice required or
permitted to be given to any other person shall be sufficient if in writing and
hand delivered, or sent by certified mail, to the person at the person's last
known mailing address as reflected on the records of his or her employing
company.  Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or on the receipt
for certification.
 
Validity.  In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this plan.
 
Applicable Law.  This Plan shall be governed and construed in accordance with
the laws of the State of Texas to the extent not preempted by the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder
("ERISA").
 
Automobile.  Each Executive Officer may receive the use of a four-door
automobile or an automobile allowance and expenses associated with the operation
of the automobile.  The Administrator shall determine the amount of the
allowance for each Executive Officer provided that the allowance shall not
exceed $2,000 per month.
 
Communications.  Each Executive Officer may receive reasonable communications
services including local, long distance, DSL, Internet, wireless, satellite
television/video and related equipment.
 
Financial Counseling.  Executive Officers may receive income tax preparation
services and financial planning services from a list of designated providers not
to exceed $14,000 per year.
 
Estate Planning.  Executive Officers may receive estate planning documentation
services not to exceed $10,000 per year.  The Estate Planning limit restarts in
the event of a company-initiated relocation to another state.
 
Clubs.  Executive Officers may receive initiation fees, dues, assessments and
other charges for reasonable memberships as approved by the CEO or the
Administrator, in each case in his or her sole discretion. AT&T does not
reimburse for dues, initiation fees or other expenses incurred in connection
with a membership in a club that discriminates in its membership policies based
on race, creed, gender or ethnic origin.  The Administrator shall report
annually to the Human Resources Committee as to the usage of this benefit by the
Chief Executive Officer and to the Chief Executive Officer on the usage by all
other Executive Officers.
 
Executive Protection.  Based upon the concern for the security of Executive
Officers, the need to secure their optimum availability for business purposes
and to permit uninterrupted communications between them, the Executive Officers
are authorized to receive home security services, and, whenever feasible, to use
AT&T provided aircraft in connection with business travel and to use such
aircraft for the personal travel of Executive Officers where the Chief Executive
Officer, in his or her sole discretion, deems such use appropriate because of
similar considerations.
 
Retirement.  Upon the Retirement of an Executive Officer, he or she may receive
up to an additional amount for financial consulting reasonably in connection
with his/her Retirement, as follows:  In any given year, 1. for retirements
occurring from January 1 through June 30 (inclusive), the amount will be $20,000
in the calendar year of retirement; 2. for retirements occurring from July 1
through November 30 (inclusive), the amount will be $10,000 in the calendar year
of retirement and $10,000 in the immediately following calendar year; and 3. For
retirements occurring from December 1 through December 31 (inclusive), the
amount will be $20,000 in the year following retirement.  A Retired Executive
Officer shall continue to receive the communications benefits until death and
his or her survivor shall receive the communications benefit for six (6) billing
cycles.  After the Retirement of an Executive Officer on or before December 31,
2009, he or she shall continue to receive the financial counseling and estate
planning benefits until his or her death.  Executive Officers that retire on or
after January 1, 2010 shall continue to receive the financial counseling and
estate planning benefits for up to 36 months following retirement or until the
end of the year following the year of death, whichever occurs earlier.  After
the death of an Executive Officer or Retired Executive Officer, his or her
survivor shall receive the communications benefit for 6 billing cycles and shall
receive the financial counseling and estate planning benefits for the remainder
of the year of death and the immediately following calendar year.  In a Retired
Executive Officer’s final calendar year of eligibility, the Annual Limits shall
be pro-rated on a monthly basis, based on the number of full or partial months
the Retired Executive Officer worked in the calendar year of Retirement divided
by twelve (12).
 
Loyalty Conditions.
 
This Section applies to Executive Officers who are actively employed on or after
January 1, 2010.
 
Executive Officers acknowledge that no coverage and benefits would be provided
under this Plan on and after January 1, 2010 but for the loyalty conditions and
covenants set forth below, and that the conditions and covenants herein are a
material inducement to AT&T’s willingness to sponsor the Plan and to offer Plan
coverage and benefits for the Executive Officers on or after January 1,
2010.  Accordingly, as a condition of receiving coverage and any Plan benefits
on or after January 1, 2010, each Executive Officer is deemed to agree that he
shall not, without obtaining the written consent of AT&T in advance, participate
in activities that constitute engaging in competition with AT&T or engaging in
conduct disloyal to AT&T, as those terms are defined in this Section.  Further,
notwithstanding any other provision of this Plan, all coverage and benefits
under this Plan on and after January 1, 2010 with respect to an Executive
Officer and his or her Dependents shall be subject in their entirety to the
enforcement provisions below if the Executive Officer, without the
Administrator’s consent participates in an activity that constitutes engaging in
competition with AT&T or engaging in conduct disloyal to AT&T, as defined below.
 
Definitions.  For purposes of this Section and of the Plan generally:
 
an “Employer Business” shall mean AT&T, any subsidiary, or any business in which
AT&T or a subsidiary or an affiliated company of AT&T has a substantial
ownership or joint venture interest;
 
“engaging in competition with AT&T” shall mean, while employed by an Employer
Business or within two (2) years after the Executive Officer’s termination of
employment,  engaging by the Executive Officer in any business or activity in
all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business.  “Engaging in competition with AT&T” shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  “Engaging in competition with AT&T” shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.
 
“engaging in conduct disloyal to AT&T” means, while employed by an Employer
Business or within two (2) years after the Executive Officer’s termination of
employment, (i) soliciting for employment or hire, whether as an employee or as
an independent contractor, for any business in competition with an Employer
Business, any person employed by AT&T or its affiliates during the one (1) year
prior to the termination of the Executive Officer’s employment, whether or not
acceptance of such position would constitute a breach of such person’s
contractual obligations to AT&T and its affiliates; (ii) soliciting,
encouraging, or inducing any vendor or supplier with which the Executive Officer
had business contact on behalf of any Employer Business during the two (2) years
prior to the termination of the Executive Officer’s employment, for any reason
to terminate, discontinue, renegotiate, reduce, or otherwise cease or modify its
relationship with AT&T or its affiliate; or (iii) soliciting, encouraging, or
inducing any customer or active prospective customer with whom Executive Officer
had business contact, whether in person or by other media, on behalf of any
Employer Business during the two (2) years prior to the termination of Executive
Officer’s employment for any reason (“Customer”), to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with any
Employer Business, or to purchase competing goods or services from a business
competing with any Employer Business, or accepting or servicing business from
such Customer on behalf of himself or any other business.  “Engaging in conduct
disloyal to AT&T” also means, disclosing Confidential Information to any third
party or using Confidential Information, other than for an Employer Business, or
failing to return any Confidential Information to the Employer Business
following termination of employment.
 
“Confidential Information” shall mean all information belonging to, or otherwise
relating to, an Employer Business, which is not generally known, regardless of
the manner in which it is stored or conveyed to the Executive Officer, and which
the Employer Business has taken reasonable measures under the circumstances to
protect from unauthorized use or disclosure.  Confidential Information includes
trade secrets as well as other proprietary knowledge, information, know-how, and
non-public intellectual property rights, including unpublished or pending patent
applications and all related patent rights, formulae, processes, discoveries,
improvements, ideas, conceptions, compilations of data, and data, whether or not
patentable or copyrightable and whether or not it has been conceived,
originated, discovered, or developed in whole or in part by the Executive
Officer.  For example, Confidential Information includes, but is not limited to,
information concerning the Employer Business’ business plans, budgets,
operations, products, strategies, marketing, sales, inventions, designs, costs,
legal strategies, finances, employees, customers, prospective customers,
licensees, or licensors; information received from third parties under
confidential conditions; or other valuable financial, commercial, business,
technical or marketing information concerning the Employer Business, or any of
the products or services made, developed or sold by the Employer
Business.  Confidential Information does not include information that (i) was
generally known to the public at the time of disclosure; (ii) was lawfully
received by the Executive Officer from a third party; (iii) was known to the
Executive Officer prior to receipt from the Employer Business; or (iv) was
independently developed by the Executive Officer or independent third parties;
in each of the foregoing circumstances, this exception applies only if such
public knowledge or possession by an independent third party was without breach
by the Executive Officer or any third party of any obligation of confidentiality
or non-use, including but not limited to the obligations and restrictions set
forth in this Plan.
 
Forfeiture of Benefits.  Coverage and benefits under this Plan shall be
forfeited and shall not be provided under this Plan for any period as to which
the Administrator determines that, within the time period and without the
written consent specified, the Executive Officer has been either engaging in
competition with AT&T or engaging in conduct disloyal to AT&T.
 
Equitable Relief.  The parties recognize that any Executive Officer’s breach of
any of the covenants in this Section will cause irreparable injury to AT&T, will
represent a failure of the consideration under which AT&T (in its capacity as
creator and sponsor of the Plan) agreed to provide the Executive Officer with
the opportunity to receive Plan coverage and benefits, and that monetary damages
would not provide AT&T with an adequate or complete remedy that would warrant
AT&T’s continued sponsorship of the Plan and payment of Plan benefits for all
Executive Officers.  Accordingly, in the event of an Executive Officer’s actual
or threatened breach of the covenants herein, the Administrator, in addition to
all other rights and acting as a fiduciary under ERISA on behalf of all
Executive Officers, shall have a fiduciary duty (in order to assure that AT&T
receives fair and promised consideration for its continued Plan sponsorship and
funding) to seek an injunction restraining the Executive Officer from breaching
the covenants in this Section.  In addition, AT&T shall pay for any Plan
expenses that the Administrator incurs hereunder, and shall be entitled to
recover from the Executive Officer its reasonable attorneys’ fees and costs
incurred in obtaining such injunctive remedies.  To enforce its repayment rights
with respect to an Executive Officer, the Plan shall have a first priority,
equitable lien on all Plan benefits provided to or for the Executive Officer and
his or her Dependents.  In the event the Administrator succeeds in enforcing the
terms of this Article through a written settlement with the Executive Officer or
a court order granting an injunction hereunder, the Executive Officer shall be
entitled to collect Plan benefits prospectively, if the Executive Officer is
otherwise entitled to such benefits, net of any fees and costs assessed pursuant
hereto (which fees and costs shall be paid to AT&T as a repayment on behalf of
the Executive Officer), provided that the Executive Officer complies with said
settlement or injunction.
 
Uniform Enforcement.  In recognition of AT&T’s need for nationally uniform
standards for the Plan administration, it is an absolute condition in
consideration of any Executive Officer’s accrual or receipt of benefits under
the Plan after January 1, 2010 that each and all of the following conditions
apply to all Executive Officers and to any benefits that are paid or are payable
under the Plan:
 


(1) To the maximum extent applicable ERISA shall control all issues and
controversies hereunder, and the Administrator shall serve for purposes hereof
as a “fiduciary” of the Plan, and as its “named fiduciary” within the meaning of
ERISA.
 
(2) All litigation between the parties relating to this Article shall occur in
federal court, which shall have exclusive jurisdiction, any such litigation
shall be held in the United States District Court for the Northern District of
Texas, and the only remedies available with respect to the Plan shall be those
provided under ERISA to the extent it is applicable.
 
(3) If the Administrator determines in its sole discretion either (I) that AT&T
or its affiliate that employed the Executive Officer terminated the Executive
Officer’s employment for cause, or (II) that equitable relief enforcing the
Executive Officer’s covenants under this Section is either not reasonably
available, not ordered by a court of competent jurisdiction, or circumvented
because the Executive Officer has sued in state court, or has otherwise sought
remedies not available under ERISA (to the extent applicable), then in any and
all of such instances the Executive Officer shall not be entitled to collect any
Plan benefits, and if any Plan benefits have been paid to the Executive Officer,
the Executive Officer shall immediately repay all Plan benefits to the Plan
(which shall be used to pay Plan administrative expenses or Plan benefits) upon
written demand from the Administrator.  Furthermore, the Executive Officer shall
hold AT&T and its affiliates harmless from any loss, expense, or damage that may
arise from any of the conduct described in clauses (I) and (II) hereof.
 
Taxes.  Subject to the foregoing loyalty and enforcement provisions, recipients
of benefits under this Plan who retire on or before December 31, 2009 shall
receive an amount equal to that necessary to offset the Federal, state and local
income taxes, as well as associated employment taxes, of the recipient
(including taxes on tax reimbursements) resulting from the benefits in this
Plan, other than (1) the monthly automobile allowance for Executive Officers;
and (2) personal use of aircraft.
 


Annual Limits.  Expenses will be charged against the annual limits for the
calendar year based on the date of the invoice.
 